Citation Nr: 1727159	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Booker, Associate Attorney



INTRODUCTION

The Veteran had active service from August 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that, in pertinent part, denied service connection for fibromyalgia, to include as secondary to service-connected PTSD, and service connection for a sleep disorder, to include as secondary to service-connected PTSD.

In February 2011, the Board denied, in pertinent part, service connection for fibromyalgia, and remanded the question of entitlement to service connection for a sleep disorder for further development.  The Veteran appealed the Board's denial of service connection for fibromyalgia to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court vacated the Board's February 2011 decision pursuant to a Joint Motion for Partial Remand (JMR), and remanded the claim to the Board for readjudication. 

In January 2012, the Board remanded the issue of service connection for fibromyalgia for further evidentiary development.  

In November 2012, the Board denied entitlement to service connection for fibromyalgia, to include as secondary to PTSD, and remanded the issue of service connection for a sleep disorder for further evidentiary development.  The Veteran appealed the November 2012 Board decision to the Court.  In an April 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claim of service connection for fibromyalgia to the Board for readjudication.  

In October 2014, the Veteran submitted an article entitled "Psychological Trauma and Physical Health: A Psychoneuroimmunology Approach to Etiology of Negative Health Effects and Possible Interventions," in support of his claim for entitlement to service connection for fibromyalgia.  The Veteran specifically stated that he wanted his case remanded to the agency of original jurisdiction (AOJ) for consideration of this additional evidence in the first instance.  The Board again remanded the claims of entitlement to service connection for fibromyalgia and sleep apnea in October 2014, for further evidentiary development.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.

The claim of entitlement to service connection for fibromyalgia, to include as secondary to PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

A sleep disorder (sleep apnea) had its onset many years after service separation and is not etiologically related to service, or to service-connected PTSD.


CONCLUSION OF LAW

A sleep disorder was not incurred or aggravated in service, and it is neither caused nor permanently aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 38 C.F.R. § 3.159.   

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Entitlement to service connection may be granted on a presumptive basis if the disorder was compensably disabling within a year of the appellant's separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea 

As an initial matter, the Board notes that the Veteran is claiming service connection for an unspecified sleep disorder.  In December 2015, a VA psychologist determined that the Veteran was not being diagnosed with a separate sleep disorder diagnosis at that time, as his current report of sleep disruption was likely a symptom of his current PTSD diagnosis.  She indicated that it was possible that the Veteran's psychiatric medications could be impacting his sleep, but that this would still fall under his already service-connected condition of PTSD.  Therefore, as the Veteran does not have a separate diagnosis of a sleep disorder other than his PTSD, the Board's analysis below will focus on the Veteran's diagnosed sleep apnea.      

The Veteran contends that his sleep apnea is either due to his period of service or secondary to his service-connected PTSD.  

While the evidence shows that the Veteran has a current diagnosis of obstructive sleep apnea, after reviewing all the evidence, both medical and lay, the weight of the evidence is against finding that the disorder is due to his period of service or secondary to his service-connected disabilities, including PTSD.  

In January 2012, the Veteran underwent a VA examination to determine whether his sleep apnea worsened beyond its natural progression due to any of his service-connected disabilities, including PTSD.  The examiner determined that it would be less likely as not that sleep apnea would be permanently aggravated by PTSD, and that the Veteran's other current medical problem - notably Graves' disease - would cause difficulty sleeping.  However, the examiner also explained that PTSD causes its own sleep disorder and that it would be difficult to separate which symptoms at night would be caused by one sleep disorder or another.  The examiner also noted some physical findings that are at risk for sleep apnea, such as obesity and a large neck diameter.  Given that the examiner indicated that it would be difficult to separate which symptoms at night would be caused by PTSD or sleep apnea, this diminishes the probative value of this opinion, and the Board places low probative weight on the January 2012 VA opinion.    

In August 2016, the Veteran was afforded another VA examination to assess the etiology of his obstructive sleep apnea.  He reported sleeping poorly several times a week, and nightmares that awaken him from sleep for the past 10-15 years.  He did not recall reporting sleep apnea symptoms to medical officers during military service.  The Veteran did not report daytime somnolence or any auto accidents due to falling asleep.  His medical conditions include thyroid disorder, and he is considered obese with a body mass index (BMI) over 31.  

Following the examination and a review of the record, the examiner noted that neither the Veteran's entrance examination in August 1966, nor the separation physical in July 1968 showed complaint of a nocturnal disordered breathing or symptoms that manifested obstructive sleep apnea.  Additionally, the Veteran's service treatment records do not reflect complaint or treatment for disordered nocturnal breathing. 

The examiner further explained that obstructive sleep apnea is a loss of pharyngeal muscle dilator tone in the posterior throat, especially during nocturnal sleep, resulting in desaturation as well as periods of "apnea" where the patient ceases to inspire air normally for a period greater than 15 seconds.  Risk factors include the male gender, age, elevated BMI, as well as craniofacial abnormalities.  Anatomic factors, the length of the soft palate, and abnormal positioning of the maxilla and mandible may each contribute to a decrease in the cross-sectional area of the upper airway and/or increase the pressure surrounding the airway, both of which predispose the airway to collapse.  Obesity is noted to cause upper airway obstruction as well.  Therefore, the examiner concluded that the Veteran's sleep apnea was less likely as not incurred in or caused by illness during service.    

Regarding secondary service connection, the examiner attributed the Veteran's nightmares to his mental health condition, and not to obstructive sleep apnea.  He noted that the Veteran has been prescribed buproprion and paroxetine as psychiatric medications.  The examiner noted that according to the Medscape/MedWatch database of adverse reaction listings, these medications are not associated with obstructive sleep apnea or disordered breathing conditions.  The examiner explained that quite simply, a mental health pathology such as PTSD would not affect upper airway neuromuscular tone nor be an anatomic factor for sleep apnea.  Therefore, given all of the above, the examiner opined that there is no proximal, causal nor direct or indirect relationship (less than 50% probability) between the Veteran's obstructive sleep apnea and his mental health conditions, to include PTSD or psychiatric medications.  He concluded that there would also be no aggravation relationship between the Veteran's obstructive sleep apnea and his mental health conditions, including medications treating his PTSD.

The Board finds this opinion to have high probative value as the VA examiner provided a full and thorough rationale for the opinions and reviewed the Veteran's claims file.  There is also no competent evidence to the contrary.

The only favorable evidence suggesting a relationship between the sleep apnea and his service-connected disabilities are the Veteran's statements about sleep disturbances due to his PTSD, and the article discussed below.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372.  A veteran is not, however, competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Here the Veteran is not competent to provide evidence of a nexus between his service-connected PTSD and sleep apnea.  The etiology of sleep apnea, especially as claimed due to PTSD, is a complex medical question involving internal and unseen respiratory processes unobservable to the Veteran.  Such an opinion requires specialized knowledge of the causes of sleep apnea, the disease processes of sleep apnea and PTSD, knowledge of other risk factors for sleep apnea, and knowledge of factors that differentiate sleep disturbances caused by PTSD from sleep apnea caused by other factors.  The Veteran, under the particular facts of this case, is not shown to be competent to provide an etiological nexus.   

The Veteran's representative cited a link to a medical article to support his argument for a nexus between his sleep apnea and PTSD.  In the internet article entitled "The PTSD and Sleep Apnea Connection" it was noted that there may be a connection between sleep apnea and PTSD due to the functioning of the limbic system.  The article stated that many people with both conditions have preexisting sleep apnea, which may cause disorders such as PTSD.  The article theorized that the presence of increased levels of stress hormones and an activated sympathetic nervous system may impair the ability to deal with life's stresses.

Where medical treatise evidence discusses relationships between conditions with a "degree of certainty," a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  On the other hand, if the medical treatise discusses the relationship in more generic terms, the treatise is insufficient to meet the requirement for a medical nexus.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

In this case, the article submitted generally describes sleep apnea as having an association with PTSD, and as being a risk factor for the development of PTSD.  However, the article does not state an association that is so strong as to make the mere coexistence of the conditions evidence that the Veteran's sleep apnea is caused or aggravated by PTSD.  In fact, the article suggests just the opposite - that where the two coexist and are relational, it is believed that many people had preexisting sleep apnea.  Moreover, this treatise only provided general information with respect to sleep apnea and PTSD and is not specific to the facts of the Veteran's case, nor is it combined with a medical opinion specific to the Veteran's case.  Thus, such document is entitled to little probative weight as it does not address the specific relationship of the Veteran's diagnosed sleep apnea and his PTSD.

For the reasons discussed above, the weight of the evidence demonstrates that the sleep apnea was not due to the Veteran's period of service, or caused or aggravated by any service-connected disability.  The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea, including as secondary to PTSD, is denied.


REMAND

The parties to the August 2011 JMR found that the Board's February 2011 decision denying entitlement to service connection for fibromyalgia, to include as secondary to PTSD, provided inadequate reasons and bases to support its finding that the Veteran was not entitled to an examination under 38 U.S.C. § 5103A. 

In particular, the parties to the JMR brought attention to the appellant's November 2007 C&P examination, which contained a notation listing fibromyalgia under Axis III.  A remand at that time was deemed warranted for the Board to provide an adequate statement of reasons and bases on the issue of whether the Veteran is entitled to a C&P examination which takes into account evidence that tends to support to finding that he has fibromyalgia.  See 38 U.S.C. § 5103A; McLendon v. Nicholson, 20 Vet.App 79 (2006).  The claim was returned to the Board, and, in January 2012, the Board remanded that claim to provide the Veteran with a VA medical examination.  

The Veteran was afforded another VA examination in February 2012.

The case returned to the Board in November 2012.  Following a second denial of his claim for entitlement to service connection for fibromyalgia, the Veteran again appealed to the Court.  In April 2014, the Court found that the February 2012 VA medical examination did not clearly indicate whether the Veteran has fibromyalgia, and that the Board's statement of reason and bases did not resolve this ambiguity.  

The claim was again returned to the Board, and, in October 2014, the Board remanded that claim to provide the Veteran with another VA medical examination.

The October 2014 Board remand directed the RO to schedule the Veteran for a VA examination to resolve the discrepancy as to whether the Veteran has a current diagnosis of fibromyalgia. 

In December 2015, the Veteran underwent yet another VA examination to determine the nature and etiology of any diagnosed fibromyalgia disability.  The VA examiner remarked that a formal diagnosis of fibromyalgia is performed by rheumatologists who rule-out other possible causes of chronic joint pain, trigger points, or muscle pains.  The examiner found that there was no objective evidence to sustain a diagnosis of fibromyalgia, and that it was instead well-explained by the Veteran's concurrent conditions of degenerative joint disease, gout, and subclinical hypothyroidism.  He further noted, however, that the Veteran does not hold a formal diagnosis of fibromyalgia, as he has not been treated for or evaluated by a rheumatologist for fibromyalgia.  There still remains some question as to whether the Veteran has a current disability of fibromyalgia.  

In March 2017 correspondence, the Veteran via his representative contends that the December 2015 VA examination is not adequate.  Given the December 2015 examiner's findings that a formal diagnosis for fibromyalgia is performed by rheumatologists, the Veteran's representative requests that a rheumatology consultation be afforded the Veteran.  Therefore, the Board finds that another medical examination is necessary to determine the nature and etiology of any fibromyalgia disability, and the likelihood of a link between this condition and his military service.  For this reason, the Board requires an opinion that fully discusses the Veteran's claim to entitlement to service connection for fibromyalgia secondary to PTSD.  McLendon, 20 Vet. App. 79, 81 (2006).

While the Board is cognizant of the delay that will result from another remand in this case, the fact remains that additional development is necessary before a final determination can be made on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a rheumatologist, if possible, to address the nature and etiology of any fibromyalgia disability.  The rheumatologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  After considering all procurable and assembled data through tests and records that might reasonably illuminate the medical analysis, the rheumatologist must address whether it is as least as likely as not (50 percent or greater probability) that any diagnosed fibromyalgia disability is related to the Veteran's military service, to include PTSD.  The examiner should specifically discuss articles submitted by the Veteran regarding links between PTSD and fibromyalgia.  An examination should not be scheduled unless deemed necessary by the rheumatologist.  A complete rationale for any opinion expressed must be provided. 
		
If the requested opinion cannot be rendered without resorting to speculation, the rheumatologist must fully explain whether the need to speculate is caused by deficiency in the state of general knowledge, i.e., no one could respond given medical science and the known facts, or by deficiency in the record, or the rheumatologist does not have the needed knowledge or training.

2. The Veteran is to be notified that it is his responsibility to report for any scheduled examinations and to fully cooperate to the best of his ability in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It should also be indicated whether any notice that was sent was returned undeliverable. 

3. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  The RO must ensure that the examiner documented their consideration of VBMS and Virtual VA records.  If any report is deficient in any manner, corrective procedures must be implemented at once.

4. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


